Citation Nr: 0733750	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-28 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than September 
22, 2005 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In June 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

Withdrawal of an issue on appeal may be made by the appellant 
or by his or her authorized representative in writing. 38 
C.F.R. § 20.204.  The Board notes that in May 2005, the 
veteran's representative submitted a Report of Contact form 
in which he stated that the veteran was satisfied with the 
rating decision date April 30, 2005 for his knee condition 
and that the veteran was willing to withdraw his appeal for 
that issue and was also willing to withdraw his appeal of his 
claims for misdiagnosed heart attack, neurological nervous 
conditions, respiratory disease (claimed as pneumonia).  In 
June 2005, the veteran indicated in an SSOC expedited action 
attachment that he was satisfied with the decision regarding 
his appeal and wished to withdraw his appeal.  Therefore, the 
issue of an increased evaluation for right knee instability 
of the medial meniscus, service connection for chest 
cold/acute respiratory disease, claimed as pneumonia, 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
neurological condition, and entitlement to compensation under 
38 U.S.C.A. § 1151 for nervous condition are withdrawn and 
are no longer in appellate status.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood, anxiety, and chronic sleep impairment but not 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation.

2.  The veteran filed his original claim for VA compensation 
for PTSD on September 22, 2005.  There is no evidence in the 
file indicating that he filed a claim for service connection 
for PTSD prior to September 23, 2005.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the criteria 
for an evaluation of 30 percent for service-connected PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an effective date earlier than September 
22, 2005, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. 5101, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.114(a), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in October 2005 and May 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  The October 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The May 2006 letter advised how VA determines disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Although the May 2006 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a statement of the case 
(SSOC) was provided to the veteran in August 2006.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded a VA examination in April 2006. 
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The April 2006 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD is evaluated as 10 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2006).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 10 percent rating requires occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

VA treatment records indicate that the veteran's PTSD 
symptoms included poor sleep and nightmares twice per week, 
anxiety, depressed mood, and restricted range.  GAF scores 
assigned between October 2005 and January 2006 ranged between 
55 and 56.  The records indicate that the veteran has been 
prescribed Sertraline for PTSD and Trazodone for sleep.  

At the VA PTSD examination conducted in April 2006, the 
veteran reported that the most prominent symptoms are 
nightmares and that with medication, symptoms are controlled 
but that he continues to feel anxious.  The veteran reported 
isolation, spending time at home watching television.  The 
veteran stated that his mood has improved since being on 
Zoloft, but stated that he is easily irritated.  The veteran 
described himself as being sad and reported being fearful of 
heights, becoming dizzy and nervous, but denied having any 
flashbacks.

The veteran reported that he lives with his wife of 25 years, 
has children ages 19 and 22, and that he has a MS in business 
management.  The veteran described a good relationship with 
his wife but difficulty communicating with his children.  The 
veteran reported that he had no social relationships and only 
one friend who lives in Puerto Rico.  The veteran reported 
that he is currently working for the Post Office and has been 
with them for 18 years.  The veteran stated that he is 
getting along with his coworkers but admits to mild 
disagreements.  He reported that he had had problems with 
anger and irritability with his coworkers and customers which 
affected his work environment.  

Mental status examination indicated that the veteran was 
alert, pleasant, cooperative, casually attired, and 
adequately groomed.  His affect was fair, his mood euthymic.  
His speech was normal, and he made good eye contact.  His 
thought processes were logical and relevant.  His insight and 
judgment were intact.  His attention and concentration were 
intact.  His thought content was without psychotic features 
or suicidal or homicidal ideation.  There was no psychomotor 
retardation or agitation.  Diagnosis was PTSD, and a GAF 
score of 60 was assigned.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  A 
GAF score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
See DSM-IV at 44-47. 

Thus, the findings of record indicate that the veteran's PTSD 
symptoms match rating criteria for a 30 percent rating 
(depressed mood, anxiety, chronic sleep impairment).  In 
addition, the GAF score assigned contemplate moderate 
symptoms.  Thus, the totality of the evidence supports a 30 
percent disability rating as the veteran displays symptoms 
indicative of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task although 
generally functioning satisfactorily.

Therefore, the Board finds that the veteran's symptoms exceed 
the criteria for the 10 percent rating and support the 30 
percent rating.  However, they do not approach the severity 
contemplated for the 50 percent rating.  A 50 percent 
disability rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  However, there has never been any indication 
that the veteran exhibited any of these symptoms except for 
disturbances of mood and difficulty in establishing and 
maintaining effective social relationships.  However, the 
record indicates that he maintains a good relationship with 
his wife and children and has been getting along with 
coworkers.    
  
Upon consideration of all of the relevant current evidence of 
record, the Board finds that the veteran's PTSD is manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational task but is not manifested 
by occupational and social impairment with reduced 
reliability and productivity.

Accordingly, the record supports a grant of a 30 percent 
rating for PTSD for the entire appeal period, but a 
preponderance of the evidence is against a higher evaluation.

III.	Earlier effective date

The veteran is claiming entitlement to an effective date 
earlier than September 22, 2005.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.

The record reflects the veteran's formal claim for service 
connection for PTSD was received on September 22, 2005.  In 
an April 2006 rating decision, the RO granted service 
connection and assigned a 10 percent rating for PTSD, 
effective from September 22, 2005. 

In a May 2005 statement made by the veteran, he stated that 
when he first applied for service connection for a nervous 
condition and that he had the same symptoms but he did not 
know at that time that it was called PTSD.  In an October 
2006 statement, he stated that he first applied for 
compensation due to a nervous condition on March 22, 1982.  
The veteran stated that he visited sick call during service 
and VA hospitals after service complaining about nightmares 
and stress but that he was never referred to a mental health 
professional that could diagnose his condition until 
recently.  

Thus, the Board finds that the veteran's argument is that 
while he may have initially claimed service connection for a 
"nervous condition" in 1982, he was actually claiming 
service connection for the symptoms of PTSD, a disorder that 
was not treated at that time in the same manner that it is 
treated today.  In essence, the veteran contends that service 
connection for PTSD should have an effective date of the date 
he submitted his initial claim for service connection for a 
"nervous condition."

Historically, the veteran's original claim for service 
connection for a nervous condition was received in February 
1982 and denied by the RO in a rating decision dated in March 
1982 because the service medical records were silent as to 
any nervous condition.  The veteran did not appeal the March 
1982 decision which became final.

In July 1986, the veteran attempted to reopen his claim of 
service connection for a nervous disorder stating that he 
still had the same insomnia that he experienced in service.  
In January 1987, the RO sent the veteran a letter informing 
his that in order to reopen a claim for a nervous condition, 
he must furnish new and material evidence.  In an April 1989 
letter, the veteran was informed that service connection was 
not established for nervous condition.  The veteran did not 
appeal the April 1989 decision which became final.

In February 2003, the veteran essentially claimed 
neurological conditions and noted depressive episodes due to 
the VA misdiagnosing a heart attack and as secondary to his 
service-connected knee disability.  In a March 2003 letter to 
Disabled American Veterans the veteran stated that he was 
seeing a mental health professional due to the fact that he 
was misdiagnosed with a heart attack at the VA clinic in 
Orlando.  He also stated that he was seeing a VA psychologist 
who could not find anything wrong with him.  In April 2003, 
the veteran was asked to clarify what neurological conditions 
were caused by VA medical staff.  In a May 2003 statement, 
the veteran stated that he was diagnosed that he had suffered 
a heart attack and was told that he probably did not notice 
it by VA medical staff and that he began seeing a 
professional at mental hygiene at the same VA facility.  The 
veteran stated that he was not satisfied with his treatment 
because he was still having occasional nightmare and 
depressive episodes, so he began seeing a private physician.  
In an April 2, 2004, rating decision the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
misdiagnosed heart attack, neurological condition, and a 
nervous condition.  The veteran appealed this decision with 
respect to the issues of neurological and nervous condition.  
However, In May 2005, the veteran's DAV representative noted 
that the veteran was willing to withdraw his appeal of his 
claims for misdiagnosed heart attack, and neurological and 
nervous conditions.  On June 6, 2005, the RO received an SSOC 
expedited action attachment in which the veteran indicated 
that he was satisfied with the decision regarding his appeal 
and wished to withdraw his appeal.

As noted above, the veteran submitted his formal claim for 
service connection for PTSD on September 22, 2005.

With respect to the veteran's claims adjudicated in 1982 and 
1986, these claims were finally denied by the RO.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  
Where the new and material evidence consists of a 
supplemental report from the service department, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. §§ 3.156, 3.400(q)(2).  Under 
this exception, the effective date of such an award may 
relate back to the decision of the original claim or date 
entitlement arose, which ever is later, even though the 
decision on that claim may be final under § 3.104.

The Board acknowledges that service medical records and 
service personnel records were received in February 2005.  
However, the newly submitted personnel service records did 
not provide the basis for the subsequent grant of service 
connection for PTSD in this case.  As for the service medical 
records, the March 1982 rating decision which established 
service connection for a right knee condition acknowledged 
the fact that service medical records were reviewed.  It 
appears that the veteran's service medical records were part 
of the claims file at the time the March 1982 rating 
decision, at the time of an April 1997 rating decision, at 
the time of a February 2003 rating decision but were 
misplaced or lost sometime before an April 2004 Statement of 
the Case, and a letter was sent to the veteran in June 2004 
notifying him of that fact.  As the veteran's medical records 
were in the claims file at the time of the 1982 and 1986 
rating decisions, the additional service department records 
received in February 2005 were merely evidence that had 
already been on file at the time of the two previously denied 
decisions.  As such, the provisions of 38 C.F.R. §§ 3.156(c) 
and 3.400(q) do not support an earlier effective date for the 
grant of service connection for PTSD where the additional 
service department records are not dispositive of the claim.

In addition, the Board has carefully reviewed the veteran's 
statements regarding his nervous condition claims initiated 
in February 1982 and July 1986 and finds that he did not 
indicate that his nervous condition was related to any in-
service trauma until April 15, 2004 when he first indicated 
that he experienced nightmares of falling off a cliff at an 
ORL mental health consult.  As such, the evidence does not 
support the argument that the 1982 and 1986 claims were 
claims for service connection for PTSD.  Thus, the Board 
finds that the grant of service connection for PTSD cannot be 
established on the basis of the veteran's claims for service 
connection for "nervous condition," filed in February 1982 
and July 1986.  Although the February 1982 and July 1986 
claims were not then limited to any specific psychiatric 
condition, and the Board agrees with the basic premise that 
the 1982 and 1986 claims could be construed to encompass all 
psychiatric disorders then present, the claims could not have 
encompassed PTSD because that condition had not then been 
diagnosed, and the record reflects no diagnosis of PTSD until 
February 2005.  

The Board also finds that the grant of service connection for 
PTSD cannot be established on the basis of the veteran's 
claim for service connection for "nervous condition," filed 
in February 2003, as that claim was withdrawn in June 2005.

The Board has also reviewed the evidence to determine whether 
a claim, formal or informal, existed prior to September 22, 
2005.  The Board notes that an April 29, 2004 letter from the 
veteran to Disabled American Veterans, forwarded to VA and 
received on May 5, 2004, for the purpose of thanking them for 
representing him during an April 2004 hearing, indicated that 
after researching his symptoms, he found that he exhibited 
post traumatic depression due to the accident that he 
suffered while in the military service when he fell off a 
cliff and that his depression was later aggravated when he 
was misdiagnosed as having a heart attack by VA physician.  
However, this letter was actually a notice of disagreement 
with the April 2004 rating decision which denied service 
connection for neurological and nervous conditions and not a 
claim for service connection for PTSD.  In addition, on the 
veteran's VA Form 9, Appeal to Board of Veterans' Appeals, 
the veteran stated that he was diagnosed with PTSD due to the 
accident that he had in the army by a VA physician.  However, 
the Board finds that the veteran's statements cannot be 
construed as an intention to file a separate claim for PTSD 
but as argument for the already pending claim for a nervous 
condition.  In addition, as noted above, this claim was 
withdrawn in June 2005.

Thus, the Board finds that the VA did not receive any 
correspondence or communication evidencing the veteran's 
intention to claim service connection for PTSD or to reopen a 
claim for service connection for a psychiatric disorder after 
the June 2005 withdrawal of his claim for a nervous condition 
and prior to the claim filed in September 2005.

The legal criteria pertaining to the assignment of an 
effective date for service connection are controlling in this 
case; accordingly, an earlier effective date for the grant of 
service connection for PTSD cannot be assigned. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Thus, the correct effective date for the grant of service 
connection for PTSD is September 22, 2005.  
 




ORDER

Entitlement to an initial evaluation of 30 percent for post-
traumatic stress disorder (PTSD) is granted.

Entitlement to an effective date earlier than September 22, 
2005 for the grant of service connection for PTSD is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a low back disability, a direct service 
connection claim a low back disability was adjudicated, and 
denied, by the RO in an October 1, 2004 rating decision.  In 
a VA Form 21-4138, Statement in Support of Claim, the veteran 
stated that since the accident, he was issued a knee brace 
and later a walking stick.  He also stated that not being 
able to exercise due to his service-connected knee disability 
worsened and weakened his back to the point where he could 
not lift more than ten pounds.  On the veteran's VA Form 9, 
received in September 2005, the veteran stated that not being 
able to exercise due to his service-connected knee condition 
had taken a toll on his back.  Clearly, the veteran is not 
only seeking service connection for his low back disability 
on a direct basis but also as secondary to his service-
connected right knee disability.

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA, 
specifically with respect service connection on a secondary 
basis.  Therefore, it is apparent that the Board must remand 
this case to ensure that the veteran is properly notified of 
the VCAA and to determine whether all evidence needed to 
consider the claim has been obtained.  
 
Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken.  The 
notification should address the veteran's 
claim for service connection, to include 
the requirements for secondary service 
connection. 

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


